                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )         Case No. CR-19-87-SLP
                                             )
PHILIP JAMES HEATH,                          )
                                             )
             Defendant.                      )

                                       ORDER

      Before the Court is the Motion to Review and Revoke Detention Order [Doc. No.

33] filed by Defendant Philip James Heath. This Court previously addressed a request for

reconsideration of U.S. Magistrate Judge Gary M. Purcell’s detention order by Defendant

and denied the same. See Order of May 17, 2019, Doc. No. 27. This Court conducted a

de novo review of Judge Purcell’s detention order and, after “mak[ing] an independent

determination of the proper pretrial detention or conditions for release” (United States v.

Cisneros, 328 F.3d 610, 616 n.1 (10th Cir. 2003) (quotation marks and citation omitted)),

this Court adopted in full Judge Purcell’s factual findings and legal conclusions in the

Order of Detention Pending Trial [Doc. No. 14].

      Much of Defendant’s current motion reasserts those contentions already rejected

once by this Court. See Mot. 4-6, Doc. No. 33. This Court, again, rejects Defendant’s

different view of his circumstances from the view shared by this Court and by Judge

Purcell. This Court has previously considered Defendant’s arguments related to his

employment, his family, and the length of time since prior arrests as part of this Court’s
review of Defendant’s Pretrial Services Report [Doc. No. 12] and its entry of the Order of

May 17, 2019 [Doc. No. 27].

      The only new argument presented in Defendant’s current motion is that his “health

condition has deteriorated as a result of his confinement,” which Defendant argues is “a

sufficient change in circumstance to warrant the defendant’s release pretrial with

appropriate conditions.” Mot. 4, Doc. No. 33. This Court disagrees. Defendant has

provided no evidence, or even a description, of his relevant health conditions or how they

have changed. Nor would Defendant’s poor health (if shown), alter the conclusions—

already adopted by this Court—that “no condition or combination of conditions of release

will reasonably assure the safety or any other person and the community” and that “no

condition or combination of conditions of release will reasonably assure the defendant’s

appearance as required.” Order of Detention Pending Trial 2 [Doc. No. 14]; see Order of

May 17, 2019, Doc. No. 27 (adopting such conclusions as if made by this Court).

      IT IS THEREFORE ORDERED that Defendant’s Motion to Review and Revoke

Detention Order [Doc. No. 33] is DENIED as indicated herein. This Court again ADOPTS

Judge Purcell’s Order of Detention Pending Trial [Doc. No. 14].

      IT IS SO ORDERED this 30th day of May, 2019.




                                            2
